EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To: Kodiak Energy, Inc. We consent to the incorporation by reference in the Registration Statements No. 333-130561and No. 333-133452 on Form S-8 of Kodiak Energy, Inc. (the “Company”) of our report dated April 13, 2011, with respect to our audit of the consolidated statements of Kodiak Energy, Inc. which includes explanatory paragraph relating to going concern, includedin this Annual Report on Form 10-K for the year ended December 31, 2010. /s/ RBSM, LLP New York, New York April 13, 2011
